Title: To Benjamin Franklin from François Bernier, 6 June 1783
From: Bernier, François
To: Franklin, Benjamin


          
            Monsieur
            Paris 6. Juin 1783
          
          Lorsque j’eus hier l’honneur de rendre mes hommages a votre Excellence, avec Mr. le
            Marquis de la Salle, en vous engageant a
            venir voir nos travaux, j’eus celui de vous dire qu’il serait assés tôt sur les unze
            heures, mais aiant fait reflexions qu’il y a tres peu d’especes a fraper, nos opérations
            Effigiaires pourraient être finiës dés les huit heures, Jai crû devoir vous en prevenir
            pour vous eviter une démarche en vain; si cette heure prenait Sur vos precieux instants
            ce qui nous priverait de l’honneur de votre présence, je me ferai un vrai devoir de vous
            informer du jour et d’une heure plus analogues a votre commodité, Lorsque nous
            recommencerons de nouvelles opérations; Je souhaitte, cependant, que cela n’arrive pas,
            et que l’heure prematurée que je vous annonce ne nous prive pas de l’honneur de vous
            voir demain.
          Je suis avec un tres profond respect de votre Excellence Le tres humble et tres
            obeissant serviteur
          
            F. Bernier
          
         
          Notation: Bernier 6 Juin 1783.
        